DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Applicant's amendments and remarks, filed on 10/27/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) filed 11/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Status of Claims
Claims 1, 3, and 5-7 are under examination. Claims 2 and 4 are cancelled.
Priority
The present application claims the benefit of priority to U.S. Non-provisional application 14/950,858, filed November 24, 2015.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The claims are directed to a computer implemented method, and therefore falls under one of the statutory categories of invention. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical 
 processing data of an environmental sample taken from a microbial community to determine an expected level of at least one element in the environmental sample…
identifying errors that have been introduced….by identifying error data of observed levels of the at least one element, wherein the error data comprises properties of a relationship between the data of observed 2Docket No. YOR920150786US3 levels of the at least one element in the environmental sample and the estimate of actual data of the at least one element; wherein identifying the error data comprises running a computer simulation that creates a model of the sample analysis system by generating a joint distribution configured to…and 
determining the expected level of the at least one element in the environmental sample based at least in part on an analysis of the properties of the relationship between the data of the observed levels of the at least one element in the environmental sample and the estimate of actual data of the at least one element in the environmental sample.
In this case, after careful consideration, the above limitations encompass mathematical concepts and/or mathematical relationships. For example, the ‘identifying’ step requires generating a joint distribution model (i.e. a mathematical concept used in statistics) for mathematically relating observed level data and actual level data (i.e. dependent variables) in order to identify properties of the relationship. This position is supported by applicant’s own specification [Figure 6, 0026-0029, 0030], which provides a formula for a joint distribution function model. In addition, a review of the prior art of Kaski et al. (Neurocomputing, 2005, 69, pp. 18–41) teaches that joint distribution models are a well-known mathematical tool for statistical analysis that is defined by a mathematical function requiring inputs and outputs (See, e.g. Section 1 and Section 5.2). As the courts have stated, “it is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.l (Fed. 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
receiving, from the sample analysis system, the data of the environmental sample taken from the microbial community…;  receiving an estimate of actual data of the at least one element in the environmental sample; 
In this case, the receiving steps merely obtain data for use by the abstract idea, i.e. routine data collection. Therefore, these steps amount to insignificant extra-solution activity and are not indicative of integration into a practical application. See MPEP 2106.05(g). With regards to the sample processor and sample analysis system, these features are generically recited and not positively recited such that they are clearly part of the active method steps. As such, they are viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform (e.g., analyzing data) using the computer processor as a tool, i.e. the entire invention can be performed using a laptop with access to the required data. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO]
 
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are 
As discussed above, the receiving step amounts to nothing more than receiving data from a sample processor which is insignificant extra-solution activity, even upon reconsideration, and does not amount to significantly more. The examiner takes official notice that methods for receiving data from a sample processor and/or sample analysis system were also routine and conventional in the art. Data, per se, is not patentable, and there is nothing inventive about how the data is being collected. Therefore, this step does not amount to ‘significantly more’ than the judicial exception. 
With regards to the claimed sample analysis system, as explained with respect to Step 2A Prong Two, this feature is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 

Dependent Claims
Dependent claims 3 and 5-7 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. With regards to claims 3, 5, and 6, these claims add additional specificity to the abstract idea (e.g. performing simulation operations, comparing simulations,  determining confidence intervals, sequencing protocols, bioinformatics pipelines) and therefore encompass a mental process at a minimum, and perhaps a mathematical relationship as well, for reasons discussed above. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. With regards to claim 7, this claim further limits the sample analysis system to comprise a sequencer and a bioinformatics pipeline. In this case, the 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments, filed 10/27/2021, have been fully considered but are not persuasive for the following reasons.
Applicant argues that the claims could not be practically performed entirely in the human mind and would not quality as a mental process. On this point, applicant’s arguments are persuasive. 
Applicant provides a verbose review of the 2019 Revised SME Guidelines and argues that the examiner improperly interpreted the “joint distribution model” as a mathematical concept based on the revised Guidelines. In response, as discussed above, a review of applicant’s own specification [Figure 6, 0026-0029, 0030] teaches a formula for use with the claimed joint distribution function model for relating observed level data and actual level data (i.e. dependent variables) in order to identify properties of the relationship. Furthermore, applicant has not provided any evidence to support the assertion that a joint distribution model is NOT a mathematical concept. As discussed above, a review of the prior art of Kaski et al. (Neurocomputing, 2005, 69, pp. 18–41) teaches that joint distribution models is a well-known mathematical tool for statistical analysis that is defined by a mathematical function requiring inputs and outputs (See, e.g. Section 1 and Section 5.2). Therefore, when read in light of applicant’s own specification, the claimed steps clearly require mathematical concepts and/or mathematical relationships under the Revised Guidance. For these reasons, the claims are directed to a judicial exception. 

Applicant additionally argues that the examiner has not applied any details regarding the “standard” applied under the 2019 Revised SME Guidelines. In response, as discussed above, the two-part analysis requires the examiner to determine if the claim recites a judicial exception (i.e. abstract idea steps), and if the claim “as a whole” (meaning any non-abstract steps that are recited in addition to the abstract idea steps) integrates the exception into a practical application or provide an inventive concept. Therefore,  applicant’s argument is not persuasive because the examiner has properly addressed all of the claimed steps based on the two-step analysis as explained in MPEP 2106.04(II) and the October 2019 Update. For these reasons, applicant’s arguments are not persuasive and the rejection is maintained. 
Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 are also rejected due to said dependency. 
Claim 1 recites the terms “constituent components” and “constituent elements” throughout. However, as the instant specification fails to provide any limiting definitions that would serve to clarify the difference between “components” and “elements”. As such, it is unclear type of information is actually covered by these terms such that the artisan would know how to avoid infringement. For purposes of examination, they are broadly interpreted to mean the same thing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejection is newly applied in view of applicant’s amendments. 
Claim(s) 1, 3, 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peters (Statistics for Analysis of Experimental Data; 2001; pp.1-25) in view of Raes et al. (Genome Biol. 2007; 8(1): R10, pp.1-10) and DeFilipo et al. (Briefing In Bioinformatics, 2012, Vol. 13, No. 6, pp. 696-710).
Peters teaches methods for error analysis of experimental data using statistical techniques. Regarding claim 1, Peters to obtaining experimental data from experimental instruments [page 2, Error Analysis and Error Propagation Section], wherein the error is a combined measure of the inherent variation in the observed data and the numerous factors that interfere with the measurement. 
Peters teaches identifying errors (i.e. sample variance) based on a statistical model that correlates observed sample data with mean sample average data (i.e. estimate of actual data) [page 3, entire], including the use of probability distributions (i.e. joint distributions) and plots [pages 4-5, and Figure 1]. In this case, the teachings of a statistical model reasonably encompasses performing a simulation, as this simply requires analysis of data. 
Peters teaches applying the above statistical techniques for determining probabilities that the true value (i.e. expected level) of observed measurements lies within certain confidence intervals [page 6 “Confidence Intervals, and pages 7-9], wherein this determination is based at least on part on the mathematical relationship observed data and mean data (i.e. estimate of actual data).  With regards to the processor system, Peters does not specifically teach a sample processor for performing the above steps. However, Peters at a minimum suggests this feature since he teaches that the above processing techniques are employed by software packages that necessarily requires a suitably 
Peters does not specifically teach applying the above error analysis techniques to environmental samples taken from a microbial community to determine an expected level of at least one element in the environmental samples. However, Peters teaches applying their error analysis methods to a plurality of dissolved oxygen concentration values collected from groundwater samples (i.e. environmental samples) [page 4 “Example” and Figure 1], wherein oxygen concentration values constitutes a list of constituent elements, and clearly states that one of the most common uses of statistics is to compare a measured value with either a known value or another measured value using environmental samples [page 11].
Furthermore, Raes teaches a method for predicting genomic size in metagenomic data using samples taken from bacterial samples (i.e. environmental samples taken from a microbial community) [Abstract, page R10.4, col. 1, para. 3 and continued to col. 2]. In particular, Raes teaches identifying prediction error and identification of sequencing artifacts based on a distribution of the prediction error ([predicted - known genome size]/known genome size) [page R10.4, col. 1, para. 3, and Figure 2]. Raes additionally provides a distribution plot of the relationship between observed genome data and error data associated with samples [Figure 2]. , Raes also teaches statistical methods for determining errors in the genomic data based on a comparison of measured and estimated (i.e. mean) genomic data [page R10.9, entire], including calculating z-scores and P-values.  
Additionally, DeFillipo also teaches methods of metagenomics analysis that includes conventional software tools (MetaSim) based on simulated genomic sequence data sets and  error models applied to genomic sequence data [page 701, entire], and the need for such tools when evaluating sequence data (which routinely contain errors). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the instant invention to have modified the method of Peters by alternatively analyzing the error in microbial data sets, as taught by Raes, since Peters at a minimum suggests this feature, as discussed above, and since one of ordinary skill in the art would recognize that applying routine and conventional error analysis techniques to microbial data would have been well within capabilities of the artisan, as suggested by DeFilllipo. The 
Regarding the dependent claims, all aspects of these claims are taught or suggested by the combination of Peters, Raes, and DeFilipo for the following reasons. Regarding claims 3 and 5, Peters teaches running distribution analysis for multiple samples and determining confidence interfaces, as discussed above [pages 6, 7, and 24]. Similarly, Raes teaches the above processing steps can be reiterated for multiple microbes [Figure 2] and predicting associated confidence intervals [Table 1]. Regarding claim 6, Peters teaches expected levels of samples within a decimal (i.e. fraction) range [page 6] and Raes teaches fractions of samples [R10.5, col. 1]. Regarding claim(s) 7, Raes teaches sequenced bacterial genomes which makes obvious the use of a sequencer [R10.2, col. 2, and R10.7, col. 2, entire]. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1, 3, 5-7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 and 15-20 of US copending Application No. 14950858. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In the present case, reference claim(s) 1 and 15 of copending application ‘858 are a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim 1, plus additional features and/or limitations, e.g. computer program product and memory. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims, discussed above, of the co-pending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619